Citation Nr: 1102118	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  07-39 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from March 1980 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 2010, the Veteran offered testimony at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is contained in the claims folder.  The 
Veteran submitted additional evidence at the hearing, but he has 
waived initial review by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he has developed PTSD as a result of 
two separate incidents during active service.  He states that two 
shipmates were killed in accidents aboard the USS Sumter, with 
the first accident in 1981 and the second in 1983.  He also 
asserts that he was in a combat zone off the coast of Beirut when 
over 280 Marines were killed by a terrorist.  He asserts this has 
contributed to his stress.  He argues that he does not have 
schizophrenia, but rather has PTSD.  

The records show that the September 2006 rating decision which 
denied the Veteran's claim did so on the basis that there was no 
there was no diagnosis of PTSD, and the current diagnosis of 
schizophrenia was not shown in service or until many years after 
discharge from service. 

The record further shows that no attempt was made to verify the 
Veteran's stressors, presumably because there was no diagnosis of 
PTSD.  He was also not provided a VA examination, again 
presumably because of the lack of current PTSD diagnosis and the 
lack of evidence of schizophrenia during service.  

However, the evidence received at the November 2010 hearing 
consists of VA treatment records dating from January 2009 to 
April 2009.  These records show that the Veteran was diagnosed as 
having PTSD in January 2009 by a VA psychiatrist, and that he 
continued to be treated for PTSD as well as other psychiatric 
disabilities by this psychiatrist.  Although the examiner did not 
expressly link the Veteran's claimed stressors to his PTSD, they 
were cited in the report as among the stressors reported by the 
Veteran.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83. 

In this case, the Veteran has a current diagnosis of PTSD.  He 
has reported plausible stressors that are consistent with the 
facts and circumstances of his service.  Therefore, as they are 
not combat related, the Board finds that development must be 
taken to determine whether or not his claimed stressors can be 
verified.  Then, if they are verified, the Veteran must be 
scheduled for a VA examination to determine whether or not his 
PTSD is related to one or more of his in-service stressors.  

Accordingly, the case is REMANDED for the following actions:

1.  Verify the location of the USS Sumter 
during the time the Veteran was assigned 
to the ship.  If additional records are 
needed to ascertain when he was aboard the 
ship, that development should be 
undertaken.  Thereafter, send a list of 
the Veteran's reported stressors to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) or other 
appropriate authority.  This should 
include the 1981 death of Roger Cunningham 
and the 1983 death of Robert Madden, both 
aboard the USS Sumter.  Request that all 
appropriate records be searched that might 
verify the occurrence of the claimed 
stressors, to include but not limited to 
unit histories and ship's logs.  If JSRRC 
suggest that other entities be contacted 
for records, contact those entities and 
request those records.

2.  Obtain all VA record pertaining to the 
treatment of the Veteran's psychiatric 
disabilities dating from April 2009 to the 
present and associate them with the claims 
folder.

3.  Schedule the Veteran for a VA 
psychiatric examination.  All indicated 
tests and studies should be conducted.  
The claims folder must be provided to the 
examiner for use in the study of this 
case.  After review of the record and 
completion of the examination, the 
examiner should attempt to provide the 
following opinions:

a) Do the Veteran's current psychiatric 
diagnoses include PTSD?  If so, is it as 
likely as not (50 percent probability or 
higher) that the Veteran's PTSD is the 
result of one or more of the verified in-
service stressors? 

b) If the Veteran does not have PTSD, or 
if his PTSD is not related to in-service 
stressors, does the Veteran have any other 
current psychiatric diagnoses?  If so, is 
it as likely as not (50 percent 
probability or more) that any current 
psychiatric disability was incurred due to 
active service or event or occurrence 
therein?

4.  After the development requested above 
has been completed to the extent possible, 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


